       Case 3:17-cv-02183-MEM Document 84 Filed 09/17/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                    :
                                                 :
                                 Plaintiff       :   CIVIL ACTION - LAW
                                                 :
         v.                                      :
                                                 :
SUSQUEHANNA COUNTY,                              :    NO. 3:17-CV-2183-MEM
                                                 :
                               Defendant         :


                      PRE-TRIAL MEMORANDUM OF
                   DEFENDANT SUSQUEHANNA COUNTY
A telephone conference was held between counsel on September 1, 2020.

   A. A brief statement as to Federal Court jurisdiction.

     Plaintiff’s hostile work environment claim against Susquehanna County is
advanced pursuant to Title VII of the Civil Rights Act of 1964.

   B. A summary statement of facts and contentions as to liability.

   Defendant Susquehanna County:

    This is an action to recover damages for alleged violations of Plaintiff’s
constitutional rights under Title VII of the Civil Rights Act of 1964 and the
Pennsylvania Human Relations Act (PHRA). Plaintiff alleges that at various times
materially relevant to his claim he was employed as Chief Clerk of Susquehanna
County, Chief County Detective of Susquehanna County and Director of Public
Safety of Susquehanna County. He alleges that he participated in an investigation
of sexual harassment and as a result he was in turn harassed.

   C. A comprehensive statement of undisputed facts as agreed to by counsel at
      the conference of attorneys required by Local Rule 16.3.

      To be supplied by Plaintiff in his Pre-Trial Memo.
                                             1
       Case 3:17-cv-02183-MEM Document 84 Filed 09/17/20 Page 2 of 7




   D. A brief description of damages:

      To be supplied by Plaintiff.


   E. Names and addresses of witnesses:

      In accordance with Local Rule 16.3(b), Defendants disclosed the following
witness list to Plaintiff on December 21, 2018:

      Witnesses for Defendant Susquehanna County:

         Commissioner Alan Hall
         c/o Susquehanna County

         Commissioner Elizabeth Arnold
         c/o Susquehanna County

         Kathy Ragard
         c/o Susquehanna County

         Sharon Depew
         c/o Susquehanna County

         Jean Conklin
         c/o Susquehanna County

         Stephen Janoski
         c/o Susquehanna County

         Lana Adams

         Mary Ann Warren




                                        2
         Case 3:17-cv-02183-MEM Document 84 Filed 09/17/20 Page 3 of 7




   F. Summary of testimony of each expert:

        Plaintiff: Supplied by Plaintiff.

        Defendant Susquehanna County: None.




   G.         Special comments about pleadings and discovery:

Motions in Limine have been filed by both Plaintiff and Defendant. Plaintiff has
sought testimony of the former County Solicitor under the crime/fraud exception to
the attorney client privilege. Defendant contends that the exception is not
applicable. Defendant also contends that, depending on the court’s ruling on this
issue, they may file a Mandamus action for review by the Third Circuit. See,
Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992), as amended (Sept. 17,
1992)

   H.         A summary of legal issues involved and legal authorities relied upon.

    At issue regarding plaintiff’s claims of retaliation and hostile work environment
under Title VII and the PHRA are the following: 1) whether plaintiff suffered a
tangible employment action; 2) whether the evidence shows a causal connection
between the alleged hostile work environment and plaintiff’s reporting of the
sexual harassment incident by Ely and filing of his EEOC complaint and 3)
whether plaintiff was constructively discharged by the County. Mandel v. M & Q
Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013).
    In order to establish a retaliation claim in violation of Title VII, a plaintiff must
prove a prima facie case by providing facts showing that: 1) he was engaged in a
protected activity;2) he has suffered an adverse employment action based on
exercise of the protected activity; and 3) there is a causal link between the
protected activity and the adverse employment action. Hussein v. UPMC Mercy
Hosp., 466 F. App'x 108, 111 (3d Cir. 2012)
    Further, plaintiff must show a causal connection between his participation in a
protected activity and the adverse employment action. Id.
    Similarly, Under the PHRA, to succeed on a hostile work environment claim
against the employer, the plaintiff must establish that 1) the employee suffered
intentional discrimination because of his protected characteristic; 2) the
discrimination was severe or pervasive; 3) the discrimination detrimentally

                                            3
         Case 3:17-cv-02183-MEM Document 84 Filed 09/17/20 Page 4 of 7




affected the plaintiff; 4) the discrimination would detrimentally affect a reasonable
person in like circumstances; and 5) the existence of respondeat superior liability.

   I.           Stipulations desired.

        None.


   J.           Estimated number of trial days.

   Defendant Susquehanna County estimates 4 days total for trial.


   K.           Any other matters pertinent to the case to be tried.

      Defendant Susquehanna County has filed motions in limine, which are
pending decision by the Court. Plaintiff has also filed motions in limine


   L.           Schedule of Exhibits.

        Defendant: Attached.


   M.           Special Verdict Questions.

      None. A general verdict slip will be supplied in accordance with the
Court’s scheduling order.


   N. Statement of Defense Counsel.

        The undersigned certifies compliance with Local Rule 16.2.


   O. Certificate required under Local Rule 30.10.

       The undersigned counsel certify that, except for the issues raised in motions
in limine, no further issues exist that would require counsel to confer and review


                                             4
         Case 3:17-cv-02183-MEM Document 84 Filed 09/17/20 Page 5 of 7




depositions in an effort to resolve issues not necessary for consideration of the trier
of fact.


   P.         Nonjury trial findings.

        Not applicable.


                                      Respectfully submitted,
                                   KREDER BROOKS HAILSTONE LLP


220 Penn Avenue, Suite 200
Scranton, PA 18503               By /s/ A. James Hailstone
(570) 346-7922                   A. James Hailstone
                                 Attorney I.D. #80055
                                 Attorneys for Susquehanna County




                                           5
        Case 3:17-cv-02183-MEM Document 84 Filed 09/17/20 Page 6 of 7




                          CERTIFICATE OF SERVICE

AND NOW, this 17th day of September, 2020, A. James Hailstone, a member of
the firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Trial
Brief with the Clerk of the United States District Court for the Middle District of
Pennsylvania using the CM/ECF system which sent notification of such filing to
the following Filing Users at the following e-mail address(es):

Gerard M. Karam, Esquire
Mazzoni, Karam, Petorak & Valvano
321 Spruce Street, Suite 201
Scranton, PA 18503
570-348-0776
gkaram18@msn.com
ATTORNEYS FOR PLAINTIFF


                                       /s/ A. James Hailstone
                                       A. James Hailstone
                                       Attorney I.D. #80055
                                       Attorneys for Defendant




                                          6
Case 3:17-cv-02183-MEM Document 84 Filed 09/17/20 Page 7 of 7
